            Case 1:19-cv-11093-AKH Document 72 Filed 08/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


VICOF II TRUST; VIDA LONGEVITY
FUND, LP; WELLS FARGO BANK,
NATIONAL ASSOCIATION, as securities
                                                          Civil Action No. 1:19-cv-11093 (AKH)
intermediary for VICOF II TRUST and VIDA
LONGEVITY FUND, LP; and PF
PARTICIPATION FUNDING TRUST,

                               Plaintiffs,
       v.

JOHN HANCOCK LIFE INSURANCE COMPANY
OF NEW YORK,
                     Defendant.


              ORDER REGARDING MOTION TO MAINTAIN UNDER
       SEAL PORTIONS OF THE PARTIES’ JOINT DISCOVERY LETTER AND
        ATTACHED EXHIBITS CONTAINING COMMERCIALLY SENSITIVE
                      CONFIDENTIAL INFORMATION

       Pursuant to Paragraph 10 and 11 of the May 28, 2020 Court-approved Stipulated

Confidentiality Agreement and Protective Order, ECF No. 34 (the “Protective Order”), and

Rule 4(B) of the Individual Rules of the Honorable Alvin K. Hellerstein, Defendant John

Hancock Life Insurance Company of New York (“John Hancock”) hereby moves to maintain

under seal Exhibits 2, 4-7, 10, and 12-17 to the Parties’ August 11, 2021 joint discovery letter,

portions of Exhibit 11 reflected in Exhibit 2 to the Declaration of John F. LaSalle dated August

13, 2021, and those portions of the joint discovery letter redacted in the copy of the joint discovery

letter attached as Exhibit A to the Motion.

       For the reasons set forth in John Hancock’s Motion, accompanying Memorandum of Law,

and the Declaration of Zahir Bhanji submitted in support thereof, John Hancock’s motion to

maintain under seal Exhibits 2, 4-7, 10, and 12-17 to the Parties’ August 11, 2021 joint discovery


                                                   1
         Case 1:19-cv-11093-AKH Document 72 Filed 08/23/21 Page 2 of 2




letter, portions of Exhibit 11 reflected in Exhibit 2 to the Declaration of John F. LaSalle dated

August 13, 2021, and those portions of the letter that quote or paraphrase any of those exhibits, as

reflected in the proposed redacted version of the joint discovery letter filed as Exhibit A to John

Hancock’s Motion, is GRANTED.


       IT IS SO ORDERED.

                                                /s/ Alvin K. Hellerstein
              August 23, 2021
                                               THE HONORABLE ALVIN K. HELLERSTEIN
                                               UNITED STATES DISTRICT JUDGE




                                                 2
